Exhibit 10.47

SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

OF

TPG/CALSTRS, LLC

THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF
TPG/CALSTRS, LLC (this “Amendment”), is entered into as of February 19, 2010, by
and between CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity
(“Investor”), and THOMAS PROPERTIES GROUP, L.P., a Maryland limited partnership
(“Operator”).

RECITALS

A. Investor and Operator, as the sole members of TPG/CalSTRS, LLC, a Delaware
limited liability company (the “Company”), entered into that certain Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
October 13, 2004 (the “Original Agreement”), as amended by that certain First
Amendment to Second Amended and Restated Operating Agreement of TPG/CalSTRS,
LLC, dated as of June 8, 2006, that certain Second Amendment to Second Amended
and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of May 25, 2007,
that certain Third Amendment to Second Amended and Restated Operating Agreement
of TPG/CalSTRS, LLC, dated as of February 1, 2008, that certain Fourth Amendment
to Second Amended and Restated Operating Agreement dated as of November 5, 2008,
and that certain Fifth Amendment to Second Amended and Restated Operating
Agreement dated as of October 30, 2009 (collectively with the Original
Agreement, the “Agreement”). All capitalized terms not otherwise defined herein
shall have the meanings set forth in the Agreement.

B. One of the Projects owned by the Company is that certain office complex
commonly known as City National Plaza, located at 505 – 555 South Flower Street,
Los Angeles, California (the “City National Plaza Project”). The current
ownership structure of the City National Plaza Project is as set forth on
Exhibit “B” to the Master Agreement (defined below).

C. Concurrently herewith, Investor and Operator have entered into that certain
Master Agreement for Debt and Equity Restructure of City National Plaza dated as
of even date herewith (the “Master Agreement”) with respect to the City National
Plaza Project. As described in the Master Agreement, CNP Investor, LLC, a
limited liability company (“CNP Investor”) that is a wholly owned subsidiary of
Investor, has agreed to purchase various mezzanine loans made to Title Holding
Subsidiaries of the Company to finance the City National Plaza Project (the
“Mezzanine Loans”). Pursuant to the Master Agreement, CNP Investor, Investor,
Operator, the Company, and various other parties, including, without limitation,
TPG Plaza Investments, LLC, a Delaware limited liability company (“TPG Plaza
Investments”), and TPGA, a Delaware limited liability company (“TPGA”), agreed
that CNP Investor would convert its interest in the Mezzanine Loans into an
equity interest in TPG Plaza Investments upon the satisfaction of certain
conditions set forth therein (the “Conversion”). TPGA is a Title Holding
Subsidiary that is the sole member of TPG Plaza Investments.

 

1



--------------------------------------------------------------------------------

D. Upon exercise of the Conversion, the ownership structure of the City National
Plaza Project will be as shown on Exhibit “D” to the Master Agreement. At such
time, Investor will own an interest in the City National Plaza Project through
the Company and also through the membership interest in TPG Plaza Investments
owned by CNP Investor. Exhibit “E” to the Master Agreement sets forth the form
of the Second Amended and Restated Operating Agreement of TPG Plaza Investments,
LLC to be executed by TPGA and CNP Investor upon the Conversion (“Amended TPG
Plaza Investments LLC Agreement”). The Amended TPG Plaza Investments LLC
Agreement governs the rights and obligations of the members and manager of TPG
Plaza Investments upon the Conversion.

E. In connection with the transactions contemplated in the Master Agreement,
Investor and Operator wish to further amend the Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Operator hereby agree
as follows effective as of the date of the acquisition by CNP Investor of the
Mezzanine Loans:

1. A new Section 4.05 is hereby added to the Agreement as follows:

4.05 Capital Contributions for City National Plaza

It is the parties’ intention to refinance the loan secured by the mortgage
encumbering the City National Plaza Project (the “Mortgage Indebtedness”) on or
prior to its maturity date. Anything to the contrary in this Agreement
notwithstanding, Investor shall have the right unilaterally to call for
Additional Contributions to the capital of the Company for the purpose of
repaying upon maturity (whether scheduled or accelerated) the Mortgage
Indebtedness. Such capital call shall not be subject to the requirements of
Sections 2.02(c), 4.01 or 4.03 nor Exhibit D of this Agreement. If Investor
determines to make a capital call in accordance with this Section 4.05, it shall
deliver written notice to Operator specifying the total amount of capital
required and the amount representing the share of each Member. Within ten
(10) business days of receipt of the written notice from Investor of a capital
call in accordance with this Section 4.05, each Member shall contribute its
share of the capital requested. Once contributed, the Capital Contributions
shall be applied to repay the Mortgage Indebtedness. Any Capital Contributions
funded pursuant to this Section 4.05 shall be excluded from the calculation of
the maximum capital commitments set forth in Section 4.01(a) and (b) of this
Agreement and the additional contribution caps set forth in Section 4.01(c) of
this Agreement. If Operator fails to fund its portion of the Additional
Contribution called for in this

 

2



--------------------------------------------------------------------------------

Section 4.05, then Investor shall elect one of the following two options:
(1) Investor shall receive a refund from the Company of its Additional
Contribution made pursuant to this Section, or (2) Investor shall fund the
entire amount required to repay the Mortgage Indebtedness in full. If Investor
elects the latter option, then Investor shall be treated as having an
independent equity interest in the Project commensurate on a dollar-for-dollar
basis with the outstanding principal, interest and other payments due under the
Mortgage Loan at the time of the capital call provided for herein, in a manner
similar to, and on substantially the same terms as, the Conversion.

2. The existing provisions of Section 1.04 shall be deemed Section 1.04(a)
entitled “In General”, and the following provisions shall be added as
Section 1.04(b) of the Agreement:

(b) TPG Plaza Investments. The foregoing or anything else to the contrary
notwithstanding, TPG Plaza Investments, LLC, a Delaware limited liability
company (“TPG Plaza Investments”), shall be deemed a “Title Holding Subsidiary”,
whether (i) wholly owned by the Company or another Title Holding Subsidiary, as
it is presently owned, or (ii) owned by more than one member. Notwithstanding
the foregoing, if CNP Investor becomes a member of TPG Plaza Investments as
contemplated in the Amended TPG Plaza Investments LLC Agreement, then certain
rights, duties and obligations of the members of TPG Plaza Investments,
including, without limitation, the contribution of capital and the receipt of
distributions and allocations, will vary from those set forth in this Agreement,
as more particularly provided in the Amended TPG Plaza Investments LLC
Agreement. Regardless, the provisions of this Agreement, including, without
limitation, provisions regarding decision-making approvals, shall govern the
Company in its role as the sole member of the “Manager” of TPG Plaza
Investments.

3. The following new definitions are hereby added to Exhibit A to the Agreement
in their appropriate alphabetical order:

“Amended TPG Plaza Investments LLC Agreement” means that certain Second Amended
and Restated Operating Agreement of TPG Plaza Investments, LLC by and between
TPGA, LLC, a Delaware limited liability company that is a Title Holding
Subsidiary (“TPGA”), and CNP Investor, effective upon execution thereof by TPGA
and CNP Investor.

“City National Plaza Project” means that certain office complex commonly known
as City National Plaza, located at 505 – 555 South Flower Street, Los Angeles,
California.

 

3



--------------------------------------------------------------------------------

“CNP Investor” means CNP Investor, LLC, a Delaware limited liability company.

“COD” is defined in Exhibit “C”.

“Mortgage Indebtedness” is defined in Section 4.05.

“Operator’s Deferred COD Income Amount” is defined in Exhibit “C”.

“Section 108(i) Election” is defined in Exhibit “C”.

“Sixth Amendment” is defined in Exhibit “C”.

“TPG Plaza Investments” is defined in Section 1.04(b).

4. The following new Section 2.8 is hereby added to Exhibit C to the Agreement:

Section 2.8 COD Income Arising from Purchase of Mezzanine Loans; Election Under
Section 108(i) of the Code. The Members recognize and agree that the purchase of
the Mezzanine Loans described in Recital C of the Sixth Amendment to Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC (the “Sixth
Amendment”) will result in the recognition of cancellation of indebtedness
(“COD”) income by TPG Plaza Investments and an allocation of such COD income to
the Company from TPG Plaza Investments. This Agreement does not specify how such
COD income is to be allocated. Instead the Tax Matters Partner shall cause the
Company’s accountants to allocate the COD income in accordance with applicable
income tax laws and regulations. The Operator has requested that TPG Plaza
Investments make the election described in Section 108(i) of the Code [and
Section 4.01 of Revenue Procedure 2009-37, 2009-36 I.R.B.] (the “Section 108(i)
Election”) with respect to all or such portion, to be determined by Operator in
its sole discretion and communicated to TPG Plaza Investments in a timely
manner, of the COD income that is ultimately to be allocated to Operator as
provided in the immediately preceding sentence (the “Operator’s Deferred COD
Income Amount”). The Operator has further requested that the Company apportion
the entire Operator’s Deferred COD Income Amount to the Operator as permitted in
Section 4.12 of Revenue Procedure 2009-37. The Management Committee has agreed
to accommodate the Operator’s requests by (i) causing the Company, as the sole
member of the manager of TPG Plaza Investments, to make the Section 108(i)
Election with respect to Operator’s Deferred COD Income Amount as described
above, and (ii) causing the Company to allocate the entire Operator’s

 

4



--------------------------------------------------------------------------------

Deferred COD Income Amount as described above. The Operator understands and
agrees that neither TPG Plaza Investments nor the Company will make any election
under Section 108(i), or otherwise allocate any COD income that is subject to
Section 108(i), with respect to all or any portion of the COD income that is not
the Operator’s Deferred COD Income Amount. By executing the Sixth Amendment the
Operator further agrees as follows: (i) that it will indemnify, defend and hold
the Company, TPG Plaza Investments, CNP Investor, and Investor and Investor’s
Constituents harmless from and against any and all tax, economic or other
consequences resulting from the Section 108(i) Election; (ii) that it will
furnish to the Company and/or TPG Plaza Investments in a timely manner all
information requested by the Company and/or TPG Plaza Investments in connection
with making the Section 108(i) Election or complying at any time with
Section 108(i), Revenue Procedure 2009-37 or any other relevant Federal, state
or local income tax law or procedure; (iii) that it will assist the Company
and/or TPG Plaza Investments in complying with all relevant procedures
prescribed by the Internal Revenue Service or any relevant state or local income
tax authority, including the election procedures and the annual information
statements that are described in Sections 4 and 5, respectively, of Revenue
Procedure 2009-37; and (iv) that it will reimburse the Company and/or TPG Plaza
Investments for any and all additional accounting, legal or compliance costs
associated with (x) making the Section 108(i) Election or for maintaining and
keeping the records required in connection with the Section 108(i) Election so
made, (y) filing any future returns, documents, elections or forms in connection
with the Section 108(i) Election so made and (z) dealing with any and all income
tax authorities, audits, contests or litigation in connection with the
Section 108(i) Election so made.

5. Except as expressly provided in this Amendment, all of the terms and
provisions of the Agreement remain unmodified and in full force and effect.

6. Each individual executing this Amendment on behalf of an entity hereby
represents and warrants to the other party or parties to this Amendment that
(a) such individual has been duly and validly authorized to execute and deliver
this Amendment on behalf of such entity; and (b) this Amendment is and will be
duly authorized, executed and delivered by such entity.

7. This Amendment may be executed in any number of counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
agreement with the same effect as if all parties had signed the same signature
page. This Amendment shall be deemed executed and delivered upon each party’s
delivery of executed signature pages of this Amendment, which signature pages
may be delivered electronically or by facsimile with the same effect as delivery
of the originals.

[signatures begin on next page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Investor and Operator have executed this Amendment as of the
day and year first above written.

 

“Investor”      

CALIFORNIA STATE TEACHERS’

RETIREMENT SYSTEM, a public entity

      By:  

 

       

 

        (Print Name and Title) “Operator”      

THOMAS PROPERTIES GROUP, L.P., a

Maryland limited partnership

      By:  

THOMAS PROPERTIES GROUP,

        INC., a Delaware corporation,

        General Partner

      By:  

 

       

 

        (Print Name and Title)

Signature Page to

Sixth Amendment